DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,532,157 (hereafter 157’). Although the claims at issue are not identical, they are not patentably distinct from each other because of the follow:
Regarding claim 21, 157’ teaches an autoinjector comprising: an outer body; a first trigger; an output needle; a first compartment, wherein the first compartment is positioned within the outer body, wherein upon application of force to the first trigger, force is applied within the first compartment to allow a medicament to flow to the output needle; and a second compartment is arranged in series with the first compartment such that the second compartment and the first compartment have a common central axis and are longitudinally spaced apart in a first position and the second compartment is positioned in the outer body and in fluid communication with the first compartment and the output needle, wherein the first compartment is configured to move in a distal direction relative to the second compartment (see claim 1 of 157’).  
Regarding claim 22, 157’ teaches wherein the first compartment comprises: (i) a main body; (ii) a first biasing member coupled to the first trigger; and (iii) a protrusion positioned at a distal end of the main body; and a second biasing member coupled to a second trigger; wherein the second biasing member is configured to, upon application of force to the second trigger, automatically move the first compartment in the distal direction relative to the outer housing and the second compartment to force medicament from the second compartment to the output needle (see claim 2 of 157’).  
Regarding claim 23, 157’ teaches wherein the autoinjector comprises a cap; wherein a 2proximal end of the cap is the first trigger; wherein the cap further comprises at least one arm having a protrusion configured to hold the first biasing member in a compressed state; and wherein the at least one arm is configured to, upon application of force to the cap, deflect to release the first biasing member from the at least one arm having the protrusion (see claim 3 of 157’).  
Regarding claim 24, 157’ teaches wherein the first compartment comprises an opening (see claim 4 of 157’).  
Regarding claim 25, 157’ teaches wherein the protrusion comprises a spike (see claim 5 of 157’).   
Regarding claim 26, 157’ teaches further comprising at least one channel between the first compartment and the second compartment (see claim 6 of 157’).   
Regarding claim 27, 157’ teaches further comprising a one-way valve positioned between the first compartment and the second compartment (see claim 7 of 157’).   
Regarding claim 28, 157’ teaches further comprising a filter configured to block solid particulates of a threshold size from entering at least one of the second compartment and the output needle (see claim 9 of 157’).   
Regarding claim 29, 157’ teaches wherein the first and second biasing members comprise biasing members selected from the group consisting of a spring and a pneumatic-based biasing member (see claim 10 of 157’).   .  
Regarding claim 30, 157’ teaches wherein the outer body comprises: a main outer 3body; and a needle shield slidably engaged with the main outer body (see claim 11 of 157’).  
Regarding claim 31, 157’ teaches wherein the first trigger is configured such that activation of the first trigger unlocks the second trigger, so as to allow the second trigger to be activated (see claim 12 of 157’).  
Regarding claim 32, 157’ teaches wherein the cap comprises a seal around an outer surface of the cap; and wherein the cap is configured to, upon the application of force to the cap, move in the distal direction relative to the main body of the first compartment and cause the seal to interact with an inner surface of the main body of the first compartment to make the first compartment and the second compartment substantially airtight (see claim 13 of 157’). 
Regarding claim 33, 157’ teaches wherein the seal comprises an O-ring (see claim 14 of 157’).   
Regarding claim 34, 157’ teaches an autoinjector comprising: an outer body; a first trigger; an output needle; a first compartment, wherein the first compartment is positioned within the outer body and comprises (i) a main body and (ii) a first biasing member coupled to the first trigger; a second compartment is arranged in series with the first compartment such that the second compartment and the first compartment have a common central axis and are longitudinally spaced apart in a first position and the second compartment is positioned in the outer body and in fluid communication with the first compartment and the output needle; and a second biasing member coupled to a second trigger; wherein the second biasing member is configured to, upon application of force to the second trigger, automatically force medicament from the second compartment to the output needle (see claim 15 of 157’).  
Regarding claim 35, 157’ teaches wherein the autoinjector comprises a cap; wherein a proximal end of the cap is the first trigger; wherein the cap comprises a seal around an outer surface of the cap; and wherein the cap is configured to, upon the application of force to the cap, move in the distal direction relative to the main body of the first compartment and cause the seal to interact with an inner surface of the main body of the first compartment to make the first compartment and the second compartment substantially airtight (see claim 16 of 157’).  
Regarding claim 36, 157’ teaches wherein the first and second biasing members comprise biasing members selected from the group consisting of a spring and a pneumatic-based biasing member (see claim 17 of 157’).  
Regarding claim 37, 157’ teaches a method of automatically injecting a medicament, the method comprising: providing an autoinjector; placing a medicament into a first compartment of the autoinjector; applying force to a first trigger of the autoinjector, thereby causing the medicament to flow from the first compartment to a second compartment, wherein the second compartment is arranged in series with the first compartment such that the second compartment and the first compartment have a common central axis and are longitudinally spaced apart in a first position; and 5automatically moving the first compartment in a distal direction relative to the second compartment, via a second biasing member, and thereby forcing medicament from the second compartment to the output needle (see claim 20 of 157’).  
Regarding claim 39, 157’ teaches an autoinjector comprising: an outer body; a first trigger; an output needle; a first compartment, wherein the first compartment is positioned within the outer body, and a second compartment, wherein the first compartment is in fluid communication with the second compartment, wherein the second compartment is arranged in series with the first compartment such that the second compartment and the first compartment have a common central axis and are longitudinally spaced apart in a first position, wherein the second compartment is positioned in the outer body and in fluid communication the output needle, and wherein the first compartment is configured to move in a distal direction relative to the second compartment (see claim 22 of 157’).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783